Citation Nr: 1815082	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  11-06 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a bilateral toe condition. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Ford, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army Reserve to include active duty service from August 1979 to November 1979 and from January 1991 to April 1991.

This appeal arises before the Board of Veterans' Appeals (Board) from a January 2010 rating decision in which the Department of Veteran Affairs (VA) Cleveland, Ohio, Regional Office (RO) denied entitlement to service connection for a bilateral toe condition.  In August 2014 and November 2016, the Board remanded the appeal for further development.

In July 2013, the Veteran testified before a Veterans Law Judge at a video conference hearing.  A copy of the transcript has been associated with the claims file.  This hearing was before a judge that is no longer available to adjudicate the claim.  In a November 2017 notification letter, the Veteran was informed of this and given the option for another hearing.  The Veteran did not respond within 30 days as required by the notice.  Therefore, the Board will proceed accordingly.


FINDING OF FACT

The evidence of record is insufficient to establish a nexus between the Veteran's current bilateral toe condition and her period of service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a bilateral toe condition have not been met.  38 U.S.C. §§ 1110, 5102, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

SERVICE CONNECTION

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  Service connection may be established for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d at 1372.

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).

The Veteran contends that her bilateral toe condition is due to service.  Specifically, the Veteran asserts that the hallux of her right and left feet began to drop during her training in service.

Turning to the record of evidence, an October 2014 VA examination stated that the Veteran had a diagnosis of postop bilateral bunions, hallux valgus.  The examiner also noted arthritic changes in the first metarsophalangeal joints and mild degenerative changes in the interphalangeal joints of the right foot, and moderate arthritic changes in the first metatarsophalangeal joint with mild hallux valgus deformity of the left foot.  Therefore, the first element of service connection has been met.

Turning to the second element of service connection, the Veteran's June 1984 service treatment record indicates that the Veteran had a left foot bunionectomy approximately one year prior.  The Board notes that this was in between the Veteran's first period of service and her second period of service.  

In a January 2011 Buddy Statement, a fellow service member stated that she served in the United States Army Reserves with the Veteran for approximately 10 years beginning in the early 1980's.  The service member stated that the Veteran was excused from physical fitness training, and during annual training, the Veteran was also excused from the physical fitness test due to problems with her feet.  The service member went on to state that the Veteran was allowed to wear tennis shoes or low quarter shoes during duty hours as stated by her written profile.  

In another January 2011 Buddy Statement, another fellow service member stated that she observed that the Veteran had trouble with her feet and was unable to wear military boots, but instead had to make due with wearing tennis shoes.  The service member also noted that she did not recall the Veteran participating in physical training exercises that involved running.  She stated that the Veteran struggled along and participated in any way she could.  The service member further stated that, in her opinion, this participation only aggravated an already existing problem with the Veteran's feet.

At a July 2013 Board hearing, the Veteran reported that she was seen on multiple occasions in service for issues of residuals of a bunionectomy of the left foot, including as documented in examinations from June 11, 1984, June 20, 1984, February 18, 1989, and January 27, 1991.  The Veteran also stated that she was unable to perform physical training due to her foot.

The Board finds that the evidence establishes in-service complaint of or treatment for a bilateral toe condition.  Therefore, the second element of service connection has been established.

Turning to the third element of service connection, a nexus must be established.  At a July 2013 Board hearing, the Veteran, through her representative, asserted that her current diagnosed disabilities are related to her multiple treatments for her feet in service, which the diagnosis in service will prove.

The Board notes that the October 2014 and December 2014 VA nexus opinions were found to be inadequate.  In an October 2017 VA addendum opinion, the examiner opined that it was less likely than not that any diagnosed bilateral foot conditions, to include bunions, were related to and/or were caused or aggravated by military service, and/or any surgical intervention that was performed while on active military service.  The examiner explained that active duty medical notes were negative for subjective complaints and/or objective diagnosis, treatment, injury, and/or events related to the feet and/or ankles and/or surgical intervention of the left and/or right foot.  Specifically, the July 1979 enlistment report of medical examination was negative for subjective complaints and/or objective podiatric and/or orthopedic-based, clinical evidence of diagnosis, treatment, injury and/or events relating bilateral foot conditions, to include bunions while on active duty.  The examiner stated that, similarly, the 1979 three month active duty interim medical records were also negative for diagnosis, treatment, injury and event related to bilateral foot conditions.  The examiner went on to state that, with an understanding that the Veteran underwent elective bunionectomy procedure between the periods of active duty, the 1991 active duty period medical records were negative for subjective complaints and/or objective podiatric and/or orthopedic-based, clinical evidence of diagnosis, treatment, injury and/or events relating bilateral foot conditions, to include bunions while on active duty.  

The examiner went on to note that in the June 1984 Report of Medical Examination, during an inactive period of Reserve status, the Veteran was diagnosed with non-healing granuloma, left foot, secondary to bunionectomy and cold injury.  The examiner noted that, alternatively, the medical notes were negative for any objective podiatric and/or orthopedically-based, clinical evidence to support surgical intervention while on active duty and/or subjective complaints and/or objective diagnosis, treatment, injury, and/or events related to the feet and/or ankles and/or surgical intervention of the left and/or right foot while on the 1979 active duty tour.

The examiner also noted that fifteen years following active duty, a February 2006 private medical note clearly and unmistakably stated that "50-year-old female who presents on second opinion for her left foot and ankle.  She relates a work-related injury where she was struck by a wheelchair and has had persistent pain in the foot and ankle since."  The examiner also observed that the note stated that clinically, the "neurovascular status appears to be grossly intact.  Dorsalis pedis and posterior tibialis pulses were easily palpable.  Epicritic (sensory nerve fibers of the skin relating to light touch and/or temperature stimuli) sensations are grossly intact.  It is difficult to pinpoint one area of reproducible pain.  However, most of her pain seems to be centered over the sinus tarsi and to a lesser degree over the tibialis posterior tendon, Mild heel valgus is appreciated, which is accentuated with weight-bearing exam."  The examiner stated that, although the notes clearly indicated that the Veteran underwent left foot surgery, the medical notes were negative for any objective podiatric and/or orthopedically-based, clinical evidence to support surgical intervention while on active duty and/or performed within the VAMC medical facility.  

The examiner goes on to note that the Veteran received further treatment after this non-service-related incident, but medical notes were negative for any objective podiatric and/or orthopedically-based, clinical evidence to support surgical intervention while on active duty.  The examiner stated that though the Veteran carries post-service foot diagnoses of reflex sympathetic dystrophy, left foot, status-post bunionectomy, bilaterally, posterior calcaneal traction spur with Achilles tendonitis, bilaterally and healed digital fractures, 4th left and 5th right, it is less likely than not that any diagnosed bilateral foot conditions, to include bunions, and/or any surgical intervention was performed while on active military service and/or performed within the VAMC medical facility and/or over a period of active duty.  The examiner reiterated that there was lack of any objective, podiatric and/or orthopedically-based, clinical evidence and/or surgical documentation, to include as pre and/or post-operative surgical notes and/or operative report with delineation of the surgeon of record, anesthesia, procedure of record, date of procedure(s) and place of service.

The examiner also noted that there was no conflict with the evidence of record in accordance with the January 2011 diagnoses of arthritic changes in the first metatarsal joint, mild degenerative changes in the interphalangeal joins of the right foot and moderated arthritic changes in the first metatarsophalangeal joint with mild hallux valgus deformity of the left foot.  Specifically, the October 2014 VA radiographs observed mild degenerative changes in the first metatarsophalangeal joints and deformity of the first and second metatarsals, bilaterally consistent with past surgical intervention.  The examiner explained that since the terms arthritis and degenerative changes are synonymous with changes in the joint space moiety, to include as cartilaginous erosion, subchondral bony density and joint space incongruence and past history of first ray foot surgery, bilaterally, it is less likely than not that there is a conflict with the evidence of record because the clinical radiographic evidence was consistent with mild degenerative joint disease of the first x-rays, bilaterally, and first and second metatarsal ray changes consistent past surgical intervention of the first ray and its complications, to include as reflex sympathetic dystrophy. 

For all these reasons, the examiner opined that it was less likely than not that the Veteran's bilateral toe condition was caused by, the result of, or aggravated by the Veteran's period of service.

After review of the record, the Board finds that the evidence of record is insufficient to establish a nexus between the Veteran's current bilateral toe condition and her period of service.  The October 2017 VA addendum opinion heavily weighs against a finding of service connection.  As it is the only probative medical evidence of record, a nexus has not been established to meet the criteria of service connection.  Therefore, service connection is not warranted. 

The Board has considered the Veteran's lay statements regarding her bilateral toe condition; however, the probative medical evidence weighs against a finding of a nexus between the Veteran's current disability and her in-service incident.  Although the Veteran is competent to describe her symptoms, she is not competent to determine the etiology of a bilateral toe condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  The Veteran's opinion as to the etiology of her bilateral toe condition is not competent evidence; such question requires medical expertise to determine.  Therefore, the Board finds no probative value in the Veteran's statements in regard to the etiology of her bilateral toe disability.

The Board has also considered presumptive service connection under 38 C.F.R. § 3.309(a) (2017) for degenerative joint disease (arthritis) and service connection based on a continuity of symptomatology under 38 C.F.R. § 3.303(b) (2017); however, the probative evidence does not indicate that the disability manifested within a year of separation of service or that it occurred continuously since discharge from service.  Therefore, presumptive service connection and service connection based on continuity of symptomatology are not warranted.  

Finally, in reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the evidence weighs against a finding of service connection, this doctrine is not applicable.


ORDER

Entitlement to service connection for a bilateral toe condition is denied.



____________________________________________
JENNIFER HWA 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


